Exhibit 10.1




FORWARD GOLD PURCHASE AGREEMENT




The undersigned (the “Purchaser”) hereby irrevocably subscribes for and agrees
to purchase from GOLDEN CHEST LLC (the “Seller”), a subsidiary of New Jersey
Mining Company (the “Issuer”),           ounces of forward gold production of
the Seller as represented below at a price of $935 per ounce of gold for an
Aggregate Purchase Price of $                            (the “Aggregate
Purchase Price”). The Purchaser agrees to be bound by the agreements set forth
in this Forward Gold Purchase Agreement, the Subscription Agreement, Schedule A
“Security of the Forward Gold Purchase Agreement,” and Schedule B “Accredited
Investor Questionnaire”, which documents, along with the Private Placement
Memorandum (“PPM”), are attached hereto and form part of this Forward Gold
Purchase Agreement.  The Seller shall deliver            ounces of .999 gold on
a quarterly basis over eight quarters with the first payment beginning December
1, 2016, for a total of ______ounces of .999 gold, in the following quarterly
amounts:




(i)

______ ounces of .999 gold on or before December 1, 2016;

(ii)

______ ounces of .999 gold on or before March 1, 2017;

(iii)

______ ounces of .999 gold on or before June 1, 2017;

(iv)

______ ounces of .999 gold on or before September 1, 2017;

(v)

______ ounces of .999 gold on or before December 1, 2017;

(vi)

______ ounces of .999 gold on or before March 1, 2018;

(vii)

______ ounces of .999 gold on or before June 1, 2018; and

(viii)

______ ounces of .999 gold on or before September 1, 2018.

PURCHASER

DELIVER THE GOLD TO:




                                                                      

                                                                      

Signature of Purchaser

Attention – Full Name




                                                                      

                                                                      

Name of Purchaser (Printed)

Street Address




                                                                      

                                                                      

Purchaser’s Street Address

City, State and Postal Code




                                                                      

                                                                      

City, State and Postal Code

Telephone Number




PENALTY UPON DEFAULT AND CONVERTIBILITY




Failure of the Seller to meet minimum monthly gold distribution schedules will
result in a penalty premium to be paid to the Purchaser equal to 20% interest
per annum on the remaining balance of distributable gold, to be calculated over
such quarterly period. For any particular quarterly period and upon 90-days
notice to the Seller, Purchaser may convert the amount due for the quarter into
cash equal to the value of the gold, which shall be calculated by using the
average of the London PM fix prices during such quarter.




The Seller hereby accepts the subscription as set forth above on the terms and
conditions contained in this Forward Gold Purchase Agreement (including the PPM,
Subscription Agreement and Accredited Investor Questionnaire attached hereto) as
of this ___ day of                   , 2016.




GOLDEN CHEST LLC

NEW JERSEY MINING COMPANY

a subsidiary of New Jersey Mining Company

Issuer and Parent Company




Per:                                                                

Per:                                                              

Grant Brackebusch, Manager

        Del Steiner, CEO

Address:  201 N. 3rd Street

        201 N. 3rd Street

Coeur d’Alene, Idaho 83814

        Coeur d’Alene, Idaho 83814

Email: gbrack@newjerseymining.com

        Email: gbrack@newjerseymining.com





1


